Citation Nr: 0829776	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  06-07 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for low back disability, 
claimed as secondary to service-connected right knee 
disability. 

2.  Entitlement to service connection for left knee disability, 
claimed as secondary to service-connected right knee 
disability. 

3.  Entitlement to an increased rating for right knee 
arthritis, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for residuals of right 
knee meniscectomy with instability, currently evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	American Legion



WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse, Mrs. [redacted]


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to June 
1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, wherein the RO continued a 20 percent disability 
rating assigned to service-connected post-operative residuals, 
partial meniscectomy of the right knee.  By that same rating 
action, the RO denied service connection for low back and left 
knee disability, both claimed as secondary to service-connected 
right knee disability.  The veteran timely appealed the RO's 
July 2004 rating action to the Board.  

In November 2005 and May 2008, the veteran testified before a 
Hearing Officer and the undersigned Veterans Law Judge at the 
Pittsburgh, Pennsylvania RO, respectively.  Copies of said 
hearing transcripts have been associated with the claims files.  
During the May 2008 hearing, the veteran submitted private 
medical evidence, along with a waiver of RO initial 
consideration of said evidence.  Thus, a remand to the RO is 
not necessary.  See, 38 C.F.R. §§ 19.37, 20.1304 (2007).  The 
undersigned also held the case open for sixty (60) days to 
provide the veteran an opportunity to submit additional 
evidence.  Additional evidence, however, has not received. 

As noted above, by a July 2004 rating action, the RO continued 
a 20 percent disability rating assigned to the service-
connected post-operative residuals, partial meniscectomy of the 
right knee.  During the pendency of the appeal, the veteran 
requested entitlement to service connection for arthritis of 
the right knee.  (see, VA Form 21-4138, Statement in Support of 
Claim, signed and dated by the veteran in April 2006).  
Thereafter, in a December 2007 supplemental statement of the 
case, the RO bifurcated the 20 percent right knee evaluation 
into two separate 10 percent evaluations-----arthritis of the 
right knee and residuals of a meniscectomy with instability of 
the right knee pursuant to Diagnostic Codes 5003 and 5257, 
respectively.  The veteran's overall combined service-connected 
evaluation remained at 20 percent.  In view of the foregoing, 
the Board has framed the issues as those noted on the title 
page.

Finally, the evidence of record raises the issue of entitlement 
to service connection for a scar of the right knee.  (see, 
March 2006 VA examination report).  As this issue has not been 
developed for appellate review, it is referred to the RO for 
appropriate action.  

The issues of entitlement to increased ratings for right knee 
arthritis and residuals of meniscectomy of the right knee with 
instability, both evaluated as 10 percent disabling are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The evidence of record, on balance, supports the veteran's 
contention that his low back disability, currently diagnosed as 
degenerative changes of the lumbar spine, is etiologically 
related to the service-connected right knee disability.

2.  Degenerative arthritis of the left knee is not 
etiologically related to the service-connected right knee 
disability. 



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by degenerative changes of the lumbar 
spine is proximately due to the service-connected right knee 
disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.310 (2007).

2.  Degenerative arthritis of the left knee is not proximately 
due to or the result of service-connected right knee 
disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.310(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).

       Duty to Notify

Proper VCAA notice must inform the claimant of any information 
and evidence not of record that is necessary to substantiate 
the claim.  The veteran should be informed as to what portion 
of the information and evidence VA will seek to provide, and 
what portion of such the claimant is expected to provide.  
Proper notification should also invite the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  See, also, the United 
States Court of Appeals for Veterans Claims (Court) decision in 
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 
(2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a comprehensive VCAA letter, as opposed to a 
patchwork of other post-decisional documents (e.g., statements 
or supplemental statements of the case), was required.  The 
Federal Circuit further held that such a letter should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal. Id.

With respect to the veteran's claim for service connection for 
low back disability as secondary to service-connected right 
knee disability, the Board notes that the veteran has been 
provided all required notice, to include notice pertaining to 
the disability-rating and effective-date elements of his claim.  
In addition, the evidence currently of record is sufficient to 
substantiate his claim.  Therefore, no further development is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002) or 
38 C.F.R. § 3.159 (2007).

Concerning the issue of entitlement to service connection for 
left knee disability as secondary to service connected right 
knee disability, VA provided the veteran with pre-adjudication 
notice on the Pelegrini II VCAA elements in a June 2004 letter.  
The letter informed the veteran to let VA know of any evidence 
he thought would support his claim, that it was his 
responsibility to make sure that VA received all requested 
records not in the possession of a Federal entity, and told him 
where to send what "we need."  

In addition, the Court has also held that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  By an October 
2006 letter, the RO informed the veteran of the Dingess 
elements involving disability ratings and effective dates.  Id. 

In Pelegrini II, the Court also held that VCAA notice should be 
given before an initial agency of original jurisdiction (AOJ) 
decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  As stated above, the 
veteran was provided pre-adjudication VCAA notice via the June 
2004 letter.  Id. 



	Duty to Assist

Regarding VA's duty to assist the appellant with his claim for 
service connection for left disability claimed as secondary to 
service-connected right knee disability decided in the decision 
below, relevant service medical records, post-service private 
and VA medical reports and statements, and statements and 
testimony of the veteran have been associated with the claims 
files.  In addition, in July 2004, a VA examiner provided an 
opinion as to the etiological relationship, if any, between the 
service-connected right knee disability and any current left 
knee disability.  A copy of said examination report has been 
associated with the claims files. 

In addition, the Board notes that the veteran's claims files 
indicates that the veteran applied for disability benefits from 
the Social Security Administration (SSA).  Here, however, 
insofar as the veteran has not argued that evidence contained 
in his SSA file is relevant in the disposition of the claim for 
service connection for left knee disability claimed as 
secondary to service-connected right knee disability, there is 
no prejudice to him in proceeding with the his current appeal.  
See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Finally, on a VCAA Notice Response Form, dated and signed by 
the appellant in April 2006, he indicated that he did not have 
any additional evidence to submit in support of his claim for 
service connection for left knee disability claimed as 
secondary to service-connected right knee disability decided in 
the decision below. 

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the veteran's service connection claim discussed 
in the decision below. 

II.  Relevant Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time. If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence establishes 
that the disease was incurred in service. 
38 C.F.R. § 3.303(d).

       Presumptive Service Connection-criteria

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested to 
a compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

	Secondary Service Connection-criteria

Finally, a disability which is proximately due to, or results 
from, another disease or injury for which service connection 
has been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).

VA has recently added revised provisions of 38 C.F.R. § 
3.310(b) to conform the regulation to the holding of Allen v. 
Brown, 7 Vet. App. 439, 448 (1995). 71 Fed. Reg. 52744-52747 
(Sept. 7, 2006).  Under this recent revision, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  VA, 
however, will not concede that a nonservice-connected disease 
or injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the nonservice-
connected disease or injury is established by medical evidence 
created before the onset of aggravation or by the earliest 
medical evidence created at any time between the onset of 
aggravation and the receipt of medical evidence establishing 
the current level of severity of the nonservice-connected 
disease or injury.

The rating activity will determine the baseline and current 
levels of severity under VA's Schedule for Rating Disabilities 
(38 C.F.R., part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.
38 C.F.R. § 3.310(b).

In the present case, as noted below, the evidence of record 
does not substantiate a causal relationship between the 
veteran's service-connected right knee disability and his 
current left knee disability.  As such, no action is required 
to establish the "baseline level of severity" of said 
disability, and the newly enacted provisions of 38 C.F.R. § 
3.310(b) are not directly relevant to claim for service 
connection for left knee disability as secondary to service-
connected right knee disability.  Accordingly, the veteran will 
not be prejudiced by Board action on this issue at the present 
time, notwithstanding that he has not been notified of the new 
provisions of 38 C.F.R. § 3.310(b) to date.  See Bernard v. 
Brown, supra.

III.  Analysis

The veteran contends that he currently has low back and left 
knee disabilities that are secondary to gait disturbance caused 
by his service-connected right knee disability.  (see, VA Form 
21-4138, Statement in Support of Claim, dated and signed by the 
veteran in May 2004 and May 2008, respectively).  Transcript 
(T.) at page (pg.) 6). 

Initially, the Board would point out that the veteran does not 
allege, and the records do not show, that the veteran's 
currently diagnosed degenerative changes of the low back and 
left knee were present within one year of his discharge from 
service or that they are directly related to service.



1.  Low Back Disability

Initially, the Board observes that in the veteran's case, there 
are post-service findings of low back disability.  (see, April 
2008 report, prepared by L. H., M. D., reflecting that the 
veteran has degenerative changes of the lumbar spine).  

There are, however, competing private and VA opinions as to 
whether the veteran's current low back disability was caused or 
aggravated by the service-connected right knee disability.  
Evidence against the veteran's claim includes a July 2004 VA 
examiner's opinion that the veteran's low back disability was 
"not as likely as not secondary to his service-connected rt. 
knee."  The VA examiner stated that the veteran's gait was 
normal and that the leg length was the same bilaterally, which 
indicated that the veteran's right knee condition was not 
responsible for his back disability.  

In a September 2007 opinion, a VA physician determined that 
"there was no causal relationship between the patient's 
service-related right knee condition and his development of the 
degenerative condition of his lumbar spine."  The VA examiner 
determined that there was more of a correlation between the 
veteran's high body mass index (the veteran weighed over 230 
pounds with a height of five feet and two inches) and his 
development of low back pain.  

Evidence in support of the veteran's claim includes the 
opinions of a November 2006 VA physician, and L. H., M. D., 
dated in April and May 2008, that the veteran's low back 
disability was caused/aggravated by chronic right knee 
dysfunction and gait abnormalities.  In a May 2008 opinion, Dr. 
L. H. further opined that there was "an association between 
the knee pathology, gait dysfunction, and progression of low 
back pain."    

Given the foregoing private and VA opinions for and against the 
claim, the Board finds the evidence to be in relative equipoise 
in showing that the currently documented degenerative changes 
of the lumbar spine was as likely as not aggravated by the 
veteran's service-connected right knee condition.  By extending 
the benefit of the doubt to the veteran, service connection for 
degenerative changes of the lumbar spine as secondary to 
service-connected right knee disability is warranted.

2.  Left Knee 

Initially, the Board observes that in the veteran's case, there 
are post-service findings of X-ray evidence of  minimal 
degenerative changes of the left knee.  (see, July 2004 x-rays 
of the left knee).  

There is only one opinion of record that address whether the 
veteran's left knee disability is secondary to his service-
connected disabilities and it is against the claim.  A July 
2004 VA examiner concluded that the veteran's left knee 
disability was "not as likely as not secondary to his service-
connected rt. knee."  The VA examiner bolstered his opinion 
with two facts:  (1) the veteran's gait was normal; and (2) leg 
length was the same bilaterally, which indicated that the 
veteran's right knee condition was not responsible for his left 
knee disability.  There are no other opinions, private or VA, 
that contradict the July 2004 VA examiner's opinion. 

The Board acknowledges the veteran's belief that his service-
connected right knee has caused gait disturbance which, in 
turn, has caused his current left knee disability.  As a 
layperson without medical training, however, the veteran is not 
qualified to render an opinion concerning the etiology of his 
diagnosed left knee condition. See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Based on the discussion above, the Board finds that the 
preponderance of the evidence establishes that the veteran's 
degenerative arthritis of the left knee is not etiologically 
related to the service-connected right knee disability. 
Accordingly, service connection for degenerative arthritis of 
the left knee as secondary to service-connected right knee 
disability is not warranted.



ORDER

Service connection for degenerative changes of the lumbar spine 
as secondary to right knee disability is granted. 

Service connection for left knee disability as secondary to 
service-connected right knee disability, is denied. 


REMAND

The Board is of the opinion that additional substantive 
development is necessary prior to appellate review of the 
veteran's increased evaluation claims.  

The veteran contends that his service-connected right knee 
disability is more severely disabling than that reflected by 
the currently separately assigned 10 percent ratings.  In 
support of his contention, he argues that he has frequent 
episodes of  more than mild instability and locking of the 
right knee that necessitated the use of a special knee brace.  
(T. at pg. 35).  He rates the pain from his arthritis as a ten 
on a scale of one to ten---ten being the highest degree of 
pain.  

As noted in the Introduction, by a July 2004 rating action, the 
RO continued a 20 percent disability rating assigned to the 
service-connected post-operative residuals, partial 
meniscectomy of the right knee.  During the pendency of the 
appeal, the veteran raised the issue of entitlement to service 
connection for arthritis of the right knee.  In a December 2007 
supplemental statement of the case, the RO bifurcated the 20 
percent evaluation and assigned two separated 10 percent 
evaluations for arthritis of the right knee and residuals of a 
meniscectomy with instability of the right knee under 
Diagnostic Codes 5003 and 5257, respectively; the veteran's 
overall combined service-connected evaluation remained at 20 
percent.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5257 (2007).  

The Board finds that the veteran's contentions noted above 
conflicted with objective findings of the right knee noted on a 
July 2004 VA examination report.  In support of the foregoing 
determination, a July 2004 VA orthopedic examination report 
shows that the veteran had "mild" (expected) anterior 
instability after anterior cruciate ligament (ACL) 
reconstruction of the right knee.  That same examination report 
also shows that the veteran had a painful McMurray's sign, but 
"normal motion."  There was also no evidence of any effusion 
or edema.  The examiner diagnosed the veteran with degenerative 
arthritis of the right knee, mild (expected) anterior 
instability after ACL reconstruction.  (see, July 2004 VA 
examination report).

Thus, given the passage of time since the July 2004 VA 
examination, the veteran's statement of increase in severity of 
his right knee symptoms, which conflict with clinical findings 
noted on an July 2004 VA examination report, the Board is of 
the opinion that a current VA examination of the appellant's 
right knee, which also provides an assessment of functional 
losses in terms of additional limitation motion of the right 
knee, is warranted prior to final appellate review of the 
instant increased evaluation claims.  38 C.F.R. § 4.40, 4.45 
(2007); Deluca v. Brown, 8 Vet. App. 202, 204-7 (1995). 

Finally, a review of the claims files review reflects that the 
veteran has applied for disability benefits from the SSA.  
Since the RO has not yet made any attempts to acquire the 
pertinent records from the SSA, if available, these records 
should be obtained and associated with the other evidence in 
the claims files. 
See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all documents pertaining to 
the veteran's receipt of disability 
benefits from the SSA, if of record, and 
then associate these documents with his 
claims files.  These records should 
include copies of any decision on the 
claim for disability benefits, as well as 
any medical records used to make the 
determination of entitlement to such 
benefits, any hearing transcripts, etc.  
If these records can not be obtained, or 
the veteran is not in receipt of SSA 
disability benefits, documentation as to 
this fact must be indicated in the claims 
files.
    
2.  After completion of # 1, schedule the 
veteran for a VA orthopedic examination, 
to determine the current severity of the 
service-connected right knee.  All 
necessary studies and tests should be 
undertaken. The claims folders, should be 
made available to the examiner prior to 
the examination.  The examiner is also 
asked to obtain X-ray studies of the 
right knee, unless the examiner finds 
that a medical reason exists not to 
obtain such study.  The examiner should 
opine whether the veteran's service-
connected post-operative residuals of 
meniscectomy with instability of the 
right knee more closely approximates 
slight, moderate or severe instability, 
under Diagnostic Code 5257.  

The examiner should also set for the 
veteran's range of motion of the right 
knee.  In reporting the result of range 
of motion testing in degrees, the 
examiner should specifically identify 
motion accompanied by pain.  The examiner 
should be requested to identify any 
objective evidence of pain and to assess 
the extent of any pain.  Tests of joint 
motion against varying resistance should 
be performed.  The extent of any 
incoordination, weakened movement,, and 
excess fatigability on use of the right 
knee should be described.  To the extent 
possible, the functional impairment due 
to incoordination, weakened movement, and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion of the right knee. 

The examiner should also express an 
opinion concerning where there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups) of the 
right knee, and if feasible, express this 
in terms of additional degrees of 
limitation of motion. 

In determining the foregoing, the VA 
examiner is specifically requested to 
reconcile any clinical discrepancies 
found upon physical evaluation of the 
veteran's right knee with those described 
by the VA examiner in July 2004 (see, 
July 2004 VA orthopedic examination 
report).  The examiner must provide a 
detailed rationale for all medical 
opinions.  

3.  Thereafter, the RO should 
readjudicate the claims for increased 
evaluations for right knee arthritis and 
residuals of meniscectomy with 
instability of the right knee with 
instability, both evaluated as 10 percent 
disabling.  All applicable laws and 
regulations should be considered.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and given an opportunity to 
respond thereto. 

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his increased 
evaluation claims.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board takes this opportunity to advise the appellant that 
the conduct of the efforts as directed in this remand, as well 
as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of increased evaluation 
claims.  His cooperation in VA's efforts to develop his claims, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for the scheduled examination may result in 
the denial of his increased  evaluation claims.  38 C.F.R. 
§ 3.655 (2007). 

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


